Name: Commission Implementing Regulation (EU) 2017/2160 of 20 November 2017 amending Implementing Regulation (EU) No 1079/2012 as regards certain references to ICAO provisions (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: air and space transport;  United Nations;  transport policy;  technology and technical regulations;  communications
 Date Published: nan

 21.11.2017 EN Official Journal of the European Union L 304/47 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2160 of 20 November 2017 amending Implementing Regulation (EU) No 1079/2012 as regards certain references to ICAO provisions (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 552/2004 of the European Parliament and of the Council of 10 March 2004 on the interoperability of the European Air Traffic Management network (the interoperability Regulation) (1), and in particular Article 3(5) thereof, After consulting the Single Sky Committee, Whereas: (1) Point 3 of Annex II to Commission Implementing Regulation (EU) No 1079/2012 (2) refers to provisions laid down in the International Civil Aviation Organisation (ICAO) Procedures for Navigation Services  Air Traffic Management (PANS-ATM, Doc. 4444), and more specifically to the 15th edition of 2007, incorporating Amendment No 6. On 10 November 2016, the ICAO amended Doc. 4444, incorporating Amendment No 7A. (2) The references in Implementing Regulation (EU) No 1079/2012 to Doc. 4444 should now be updated in order to take account of that amendment, so as to enable the Member States to meet their international legal obligations and ensure consistency with the ICAO's international regulatory framework. (3) Implementing Regulation (EU) No 1079/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Implementing Regulation (EU) No 1079/2012, point 3 is replaced by the following: 3. Section 12.3.1.5 8,33 kHz channel spacing  of ICAO PANS-ATM Doc. 4444 (16th Edition  2016, incorporating Amendment No 7A).. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 96, 31.3.2004, p. 26. (2) Commission Implementing Regulation (EU) No 1079/2012 of 16 November 2012 laying down requirements for voice channels spacing for the single European sky (OJ L 320, 17.11.2012, p. 14).